Citation Nr: 1243798	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  11-03 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota


THE ISSUE

Entitlement to special monthly pension (SMP) based upon need for the regular aid and attendance of another person or at the housebound rate.

(The issue of entitlement to payment of or reimbursement for unauthorized medical expenses for medical treatment received at Shands Jacksonville from May 29, 2010, through May 30, 2010, is addressed in a separate document.)  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to June 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in St. Paul, Minnesota.  


REMAND

The RO denied the Veteran's claim for SMP based upon need for the regular aid and attendance of another person or at the housebound rate in a September 2010 rating decision.  The Veteran submitted a notice of disagreement (NOD) with this decision in February 2011.  The Board has reviewed the Veteran's paper and Virtual VA claims folders and VA's Veterans Appeals Control and Locator System (VACOLS) and finds no indication that a statement of the case (SOC) has been issued to address this claim.  The U. S. Court of Appeals for Veterans Claims has held that where a NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  This must be accomplished on remand. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Provide the Veteran and his representative with a statement of the case with respect to the issue of entitlement to special monthly pension based upon the need for the regular aid and attendance of another person or at the housebound rate and inform them of the requirements to perfect an appeal with respect to this new issue.  

2.  If the Veteran perfects an appeal with respect to this issue, ensure that all indicated development is completed before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

